DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (2015/0380621).
Re claim 1, Chae et al. disclose forming a plurality of stacks of layers on a surface of a semiconductor (23), wherein for each stack of the plurality of stacks, a p contact (35) is formed at an interface between the stack and a p-type layer (27) of the semiconductor; etching the semiconductor to form a plurality of mesa shapes that correspond to the plurality of stacks (Fig. 8b); forming a dielectric (37) on at least a portion of each of the plurality of mesa shapes and at least a portion of each of the plurality of stacks; and forming a reflector (39) on at least a portion of the dielectric (37) and at least a portion of the semiconductor, wherein: an n contact is formed at an interface between the reflector and an n-type layer of the semiconductor ([0093]), and the reflector (39) is formed to be physically separated from the p contact (35) for each stack of the plurality of stacks (Fig. 8b).
Re claim 5, Chae et al. disclose wherein the dielectric is formed on an entire sloped side of each mesa shape of the plurality of mesa shapes (Fig. 7b).
Re claim 6, Chae et al. disclose wherein the dielectric is formed on a portion of a sloped side of each mesa shape of the plurality of mesa shapes (Fig. 7b).
Re claim 9, Chae et al. disclose wherein the interface is located at a flat area of the semiconductor between two adjacent mesa shapes of the plurality of mesa shapes, and the two adjacent mesa shapes are adjacent along a lateral direction (Fig. 8b).
Re claim 10, Chae et al. disclose wherein the interface is located at a flat area of the semiconductor between two adjacent mesa shapes of the plurality of mesa shapes, and the two adjacent mesa shapes are adjacent along a diagonal direction (Fig. 8b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. as applied to claims 1, 5, 6, 9 and 10 above, and further in view of the following comments.
Re claims 3 and 4, Chae et al. does not specifically disclose wherein the dielectric is formed by a spacer etch or lithography.
However, the examiner takes official notice that using lithography and spacer etch to form a dielectric layer is well known in the art at the at the time of Applicant’s invention.  Therefore, it would have been obvious to one of ordinary skill in the art to use the known method for its own intended purpose.
Re claim 7, the examiner takes official notice that depositing a metal layer and removing a portion by CMP or etching is well known in the art at the at the time of Applicant’s invention.  Therefore, it would have been obvious to one of ordinary skill in the art to use the known method for its own intended purpose.
Re claim 8, Chae et al. disclose wherein the two adjacent mesa shapes are adjacent along a lateral direction (Fig. 8b), but fails to disclose wherein the interface is located at an intersection between sloped sides of the two adjacent mesa shapes.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions (angles & slopes) because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations (angles & slopes) are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re claim 11, Chae et al. does not disclose wherein a pitch of the plurality of mesa shapes is less than or equal to 1.8 µm.
One of ordinary skill in the art would have been led to the recited pitch through routine experimentation to achieve a desired device.  
In addition, the selection of pitch, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
    Note that the specification contains no disclosure of either the critical nature of the claimed pitch or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen pitch or upon another variable recited in a claim, the Applicant must show that the chosen pitch is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein: each mesa shape of the plurality of mesa shapes corresponds to a light-emitting diode (LED), the n contact is shared by at least two adjacent LEDs, and sides of mesa shapes corresponding to some LEDs of the at least two adjacent LEDs are in direct contact with each other at the n-type layer, as called for in claim 12;
wherein: the at least two adjacent LEDs include a first LED, a second LED, and a third LED, between the first LED and the second LED, the reflector is separated from the n- type layer by the dielectric, and between the first LED and the third LED, the reflector is in direct contact with the n-type layer, as called for in claim 13; 
wherein: the at least two adjacent LEDs include a first LED, a second LED, and a third LED, a side of a mesa corresponding to the first LED is in direct contact with a side of a mesa corresponding to the second LED, and the reflector separates the side of the mesa corresponding the first LED from a side of a mesa corresponding to the third LED, as called for in claim 14;
wherein: each mesa shape of the plurality of mesa shapes corresponds to a light-emitting diode (LED), the n contact is shared by at least two adjacent LEDs, an additional n contact is formed at a second interface between the reflector and the n-type layer, the additional n contact being shared with an LED that is non-adjacent to some or all of the at least two adjacent LEDs, such that different groups of adjacent LEDs share different n contacts, as called for in claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        December 8, 2022